PER CURIAM.
The order appealed dismisses a complaint for lack of in personam jurisdiction over a properly served defendant where full discovery on jurisdictional issues was frustrated. We reverse on the appellant’s first point without reaching other procedural questions.1 A plaintiff may seek non-party discovery as to issues of jurisdiction over the defendant. See F. Hoffmann LaRoche *506& Co., Ltd. v. Felix, 512 So.2d 997 (Fla. 3d DCA 1987).
REVERSED AND REMANDED. ■

. Recent cases of this court may guide a resolution of the remaining jurisdictional issues. See Pipkin v. Wiggins, 526 So.2d 1002 (Fla. 3d DCA 1988) (long-arm jurisdiction does not require defendant/tortfeasor’s physical presence in the state) and EJ. Sales & Service, Inc. v. Southeast First Natl Bank of Miami, 415 So.2d 906 (Fla. 3d DCA 1982) (cause of action for conversion accrues where funds were wrongfully acquired).